DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
Election/Restrictions
	Applicant's election, without traverse, of Group I in the reply filed on June 18, 2021, is acknowledged. Group I, drawn to the compound of DCA and pharmaceutically acceptable acids thereof, embraced by claims 1 and 22-30 was elected by Applicant. 

In summary, claims 1 and 23-30 are pending and under consideration. 
Claim Objections
The objection to claims 28 and 30 because a period is required at the end of the claim, is withdrawn based on the amendments.  
Claim Rejections - 35 USC § 101
	The rejection of claims 1 and 22-30 under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, is withdrawn. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The rejection of claim(s) 1 and 23-30 under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Moriarty et al. (WO 2012021133) in view of Cornet et al. (Phytosynthetica, 2007, 45(2), pp303-305) is withdrawn based on the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim(s) 1 and 23-30 are rejected under 35 U.S.C. 103 as obvious over Moriarty et al. (WO 2012021133) in view of Cornet et al. (Phytosynthetica, 2007, 45(2), pp303-305) in view of Tullo, A. (Hunting For Biobased Acrylic Acid, Chemical and Engineering News, 2013, 91(46), pp. 1-7).
The present application claims deoxycholic acid (DCA):

    PNG
    media_image1.png
    143
    337
    media_image1.png
    Greyscale
 characterized by a fossil carbon
percentage of less than 3% and has a δ13C value in the range of -20%o to -40%o, and wherein the carbon atoms of the DCA are derived from solely from plant sources. 

Moriarty (‘133 publication) teaches DCA, a bile acid, produced from animals may contain animal pathogens, see pages 3-4 (bridged). Moriarty goes on to teach there is a need to produce DCA or bile acid compositions free of the potential risk of animal pathogens, see page 6, paragraph 0017, by producing DCA which is not isolated from mammalian or microbial organisms naturally producing DCA, see page 18, paragraph 0067. Moriarty teaches DCA could by synthesized from sapogenins, tigogenin, diosgenin, chlorogenin, smilagenin and hecogenin, see page 29, paragraph 0083. On pages 26, Scheme 7, Moriarty teaches starting from hecogenin, a phytosterol, can be used to provide the A-B-C-D ring system for DCA, followed by additional steps found in Scheme 10A, 4 and 5, pages 29 and 24, respectively. 
Thus, Scheme 7 provides a route from hecogenin to compound 7.4, which is then converted to compound 10.2, Scheme 10A, which is followed by a Wittig reaction (2 carbons added at position C17), an ene reaction with methyl acrylate (CH=CHCO2CH3, which adds the 3 additional carbons to the C20), and hydrolysis of the methyl ester to DCA, see below. Thus, Moriarty does not teach the carbons from the Wittig reagent and the methyl acrylate (CH=CHCO2CH3) are plant derived as presently claimed.  

    PNG
    media_image2.png
    457
    772
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    600
    801
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    232
    788
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    506
    789
    media_image5.png
    Greyscale

Tullo teaches acrylic acid can be made from different biobased chemicals, see page 5/7, for the Road Map. Acrylic acid can be converted to methyl acrylate by a simple esterification with methanol. This reaction is exemplified in Scheme 5 with compound 4.2 converted to compound 5.1. The reaction adds 3 carbons to position C20 of the steroid ring system.
The Wittig reaction is used to introduce an ethylene group using ethylenetriphenylphosphorane (Ph3P=CHCH3) to C17 of the D ring of the phytosterol. The Wittig reagent can be made from ethanol (biobased) to make bromoethane by reacting with potassium bromide, which is then reacted with PPH3 to from the Wittig reagent. These two steps add the additional carbons required at the C20 position of the steroid fused ring system from plant sources. 
The reference also teaches the hecogenin starting material used in this document is of plant origin, in particular from yams, Dioscorea sp., see page 26, paragraph 0081. 
The ‘133 publication does not teach the DCA has a δ13C value in the range of 
 -20%o to -40%o. Cornet et al. teach that the carbon from yams have a δ13C value in the range of -25.39%o to -30.07%o, see abstract, which clearly lies within the range specified in claim 1. 
Furthermore, on page 53, Moriarty states that using “hydrocortisone derived from plant or plant based starting materials could provide DCA having any amount of 14C content,” see paragraph 0136. The 14C limitation of less than 3% is inherent if DCA is solely produced from plant sources.  
Moreover, claims 25-30 are product-by-process claims, and as such, are also rendered obvious. When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Thus, Moriarty et al. in view of Cornet and Tullo renders obvious said claims. It would have been obvious to one of ordinary skill in the art to start with a yam source or another plant source as taught by Moriarty et al. for the steroid skeleton to obtain DCA characterized by a fossil carbon percentage of less than 3% and has a δ13C value in the range of -20%o to -40%o because Cornet et al. teach that yams have a δ13C value in the range of -25.39%o to -30.07%o. 

This is a new rejection necessitated by amendment. 	

Double Patenting
The provisional rejection of claims 1 and 22-30 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-8 and 10-27 of copending Application No. 15831145, is withdrawn based on the terminal disclaimer submitted.
The provisional rejection of claims 1 and 22-30 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17 and 23-29 of copending Application No. 15579298, is withdrawn based on the terminal disclaimer submitted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624